Title: To George Washington from Vice Admiral d’Estaing, 6 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir.
            Boston Road 6th October 1778.
          
          I have received with all the pleasure which Your Excellencys letters give me, and all the utility that accompanies them, your favor of the 2d inst.
          The Wisdom and Depth of your Reasonings upon the ulterior views of the enemy—leave nothing to add—you particularise in a luminous manner whatever he can project, execute or fear—It will not be by the preparatives of his measures, and by what can be discovered of them, that we shall venture to form probable presumptions—& perhaps what will appear least likely will be prefer’d by him.
          
          
          
          A Report was spread that the English had just ravaged the little Settlements of St Pierre and Miquelon—the little consistence of these islands rendered this operation easy—we hope that with your assistance the day will come, when France shall partake the Cod-fishery with other nations—The King’s disinterestedness makes [him] desire only the happiness of America—and to ensure to his subjects, what it should seem all men are entitled to share—The Loss which has fallen upon some of our countrymen, will I hope soon be effaced by reprisals for which we shall be indebted to you. I have the honor to be with Sentiments of the most perfect attachment—and with infinite respect—Sir Yours &c.
        